Title: Board of Admiralty to James Nicholson, 17 April 1780
From: Board of Admiralty
To: Nicholson, James


April 17th 1780Sir
The Board were this day favoured with your letter of the 27th Ultimo by which they find the frigate Trumbull is compleatly rigged, wooded, & Watered with 120 Men on board officers included, and that she only waited for some additional provision & Cannon which you have no doubt will be on board in three weeks.
As the Continental Ship Saratoga Captain John Young is now launched and fitting with the utmost expedition the Board intend that Ship to Cruize in concert with the Trumbull, therefore you are hereby directed to take a Short Cruize in such latitudes as you think will be most likely to annoy the enemy, and afterwards come into Delaware towards the latter end of the Month of June, in Order to join the Saratoga and any other of the Continental Ships which may be here at that time. On your arrival at the capes send an express to advise the Board thereof and the State of your Ship, who (Should there be Occasion) will give Orders for compleating your complement of Men & Provision from hence. Any Prizes you may take you are to send into this port, if from your situation and other circumstance it may be deemed the most convenient.
The Board have reason to expect the Continental frigates Alliance & Confederacy soon on this Coast, therefore they hope to have a Squadron of respectable force, especially if the Deane & Bourbon can be added.
I am Sir &c &c    By Order
John Brown Secy
